Citation Nr: 0103591	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-24 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1951 to 
September 1952.

This appeal arises from a March 1999 rating decision of the 
Buffalo, New York, Regional Office (RO) which denied service 
connection for PTSD.  The notice of disagreement was received 
in March 1999.  The statement of the case was issued in 
September 1999.  The veteran's substantive appeal was 
received in December 1999.


REMAND

The veteran's medical records contain numerous references to 
PTSD.  He asserts that this disability is a result of 
stressors encountered during his service in Korea.  
Specifically, he urges that he was involved in a firefight 
while on guard duty.  According to the veteran, noises were 
heard approaching the perimeter of the base, warnings to halt 
were issued, and shots were fired.  The next day, five bodies 
were found, four of them American.  The veteran also 
maintains that he was affected by regular attacks from 
"Bedcheck Charlie," which involved night-time air attacks 
using antipersonnel grenades.  He relates that he witnessed 
the death of a friend whom he refers to as "the Chief."  A 
December 1997 medical report notes that the veteran said he 
was suffering from PTSD and that he had been diagnosed with 
the disorder 20 years before.  The veteran asserts that 
service connection for PTSD is warranted under 38 C.F.R. § 
3.304(f).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  Further, service connection for PTSD requires:  (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2000); see also Cohen v. Brown, 10 
Vet.App. 128 (1997).

Prior to rendering a final decision on the issue of service 
connection for PTSD, the Board finds that there are 
procedural defects that must be addressed and corrected. 

The veteran asserts that he served in Korea for the bulk of 
his time in service.  His record shows that he served with 
the 39th Fighter Interceptor Squadron (FIS) from January to 
June 1952.  That unit's history indicates that it operated 
from two bases: home base at K-10 (Chinhae) and a forward 
operating base at K-46 (Hoengseng).  The veteran states that 
he was with the 39th FIS at "K-2 Chinhae" and at K-10.  
These inconsistencies should be considered when taking the 
development actions required below.  

The veteran maintains that he was assigned to guard duty on 
his second night at 
"K-2," during which he experienced a firefight that 
resulted in casualties.  Based on his account, the incident 
would have occurred in early January 1952.  He maintains that 
he was sent on temporary duty to K-10 "a few months later" 
and reports that the latter base was subjected to regular 
attacks by "Bedcheck Charlie," which involved a single 
engine enemy aircraft dropping antipersonnel grenades on the 
base.  He states that his friend, identified as "the 
Chief," eventually shot down "Bedcheck Charlie" and 
brought an end to these attacks.  Finally, he relates an 
incident in which "the Chief" was killed by a mortar shell 
attack during a mission to destroy a radar gunsight on a 
downed aircraft.  He states that he accompanied "the Chief" 
on that mission to "look out for him."  Based on the 
veteran's accounts, these incidents would have occurred 
between January and June 1952.  The veteran also made a 
general statement, during a December 1997 medical 
appointment, concerning frequent sniper fire during his time 
in Korea.  He maintains that recalling these events is very 
traumatic and that he cannot remember the exact days, dates, 
or times of these experiences.

Records received from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) consisted mainly of 
monthly histories of hthe veteran's squadron's flying 
missions.  There is no information concerning security 
operations or assignments of that nature.  The accompanying 
letter from USASCRUR's director states that, in order to 
enable that organization to complete further research 
concerning specific combat incidents and casualties, the 
veteran must provide additional information.  That 
information includes the most specific dates possible, the 
type and location of each incident, full names of casualties, 
unit designations to the squadron level, and other units 
involved.  The evidence of record does not indicate that the 
RO made follow up contact with the veteran prior to issuing a 
supplemental statement of the case denying his claim.  Thus, 
the veteran was not afforded the opportunity to furnish 
further information which might have assisted USASCRUR in its 
research.

The Board also notes that significant changes in the law 
pertaining to VA's duty to assist a veteran in the 
development of a claim for compensation occurred during the 
pendency of this appeal.  In particular, the law now states:

Upon receipt of a complete or substantially 
complete application, the Secretary shall 
notify the claimant and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to substantiate 
the claim.  As part of that notice, the 
Secretary shall indicate which portion of 
that information and evidence, if any, is to 
be provided by the claimant and which 
portion, if any, the Secretary . . . will 
attempt to obtain on behalf of the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103(a)). 

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following development:

1.  The RO should request that the veteran 
submit the names and addresses of all VA 
and non-VA medical care providers who have 
treated him, since his service separation, 
for PTSD and other psychiatric complaints.  
The veteran should be advised that this 
evidence may include, but not be limited 
to, copies of medical examinations that may 
have been performed since his service 
discharge.  The RO should particularly 
emphasize an attempt to secure information 
concerning the diagnosis to which the 
veteran made reference in the December 1997 
medical record (when he said that PTSD had 
been diagnosed 20 years previously).  After 
securing the necessary releases, the RO 
should obtain any such records (not already 
on file) and permanently associate them 
with the claims file.

2.  The RO should obtain copies of the 
veteran's complete outpatient and inpatient 
treatment records (not already on file) 
from the Buffalo VA Medical Center and any 
other identified VA facility since 
September 1952.  Once obtained, all records 
must be permanently associated with the 
claims folder.

3.  The RO should also take appropriate 
steps to contact the veteran and request 
that he furnish a complete and detailed 
description of the traumatic incidents 
which produced the stress resulting in his 
claimed PTSD.  Specifically, the RO should 
request dates, exact location, and 
circumstances of the incidents claimed, and 
the names of any individuals involved.  
With regard to his performing guard duty 
and the alleged firefight which resulted in 
casualties, the RO should request that the 
veteran submit the approximate date of this 
occurrence, the location where it occurred, 
and where he was positioned prior to and 
during the alleged firefight.  Other 
information concerning this incident should 
include:  Was this incident reported?  If 
so, what was the name and/or rank of the 
individual who took the report?  Regarding 
the attacks by the so-called "Bedcheck 
Charlie," the veteran should supply the 
following information: Was anyone injured 
during these attacks?  What type of 
property damage was incurred?  Was such 
damage reported, and to whom?  Was any 
attack of this nature known to have been 
reported?  At what time did these attacks 
occur?  Under what circumstances did they 
occur?  Was the alleged shootdown of the 
attacker documented or reported to any 
official?  If so, what was the name and/or 
rank of the individual who took the report?  
With regard to the mortar attack that 
killed the airman identified as "the 
Chief," the veteran should be asked to 
provide that individual's name and a more 
precise date of the incident.  Where did 
the attack take place?  Was it reported to 
any official?  If so, what was the name 
and/or unit of the individual taking the 
report?  With respect to the general 
comment concerning "frequent niper 
attacks," the veteran should be asked for 
more specific information, including:  How 
often did these attacks take place?  At 
which base?  Were such attacks reported and 
documented?  Was the veteran ever caught in 
the line of fire, and if so, when and 
where?  Were others injured, and if so, 
when and where?

Recognizing that recollection of events 
many years ago is not easy, the veteran 
should be advised that this information is 
vital to obtaining supportive evidence of 
the stressful events he claims, and that he 
must be as specific as he is able, to 
facilitate a search for verifying 
information.

4.  The RO should contact the National 
Personnel Records Center (NPRC) and/or 
service department and attempt to obtain 
copies of  reports or records concerning 
the units or individuals charged with 
maintaining base security for the period 
from January 1952 June 1952 for the 39th 
FIS.  Specifically, the RO should request 
records pertaining to base security 
operations including units and/or 
individuals assigned to provide physical 
security on the bases K-10, K-46, and K-2.  
An attempt should also be made to obtain 
any additional personnel records indicating 
the veteran's location and duties, not 
already contained in the claims folder.

5.  Based upon the results of the above-
required requests to NPRC and the veteran, 
the RO should request assistance from 
USASCRUR in an effort to substantiate the 
veteran's contentions.  A copy of all 
information from the claims file which 
might facilitate efforts to verify the 
veteran's claimed stressors, to include, at 
the discretion of the RO, a copy of this 
Remand, should accompany the request to 
USASCRUR.

6.  After receipt of USASCRUR's response, 
the RO should make a determination as to 
whether the veteran engaged in combat with 
the enemy during his military service.  If 
the answer is in the affirmative and his 
alleged stressors are related to such 
combat, the veteran's lay testimony 
regarding such claimed stressors must be 
accepted as conclusive as to their 
occurrence, and the further development for 
corroborative evidence, requested below, 
need not be undertaken.  Adjudication of 
the claim should then be undertaken 
pursuant to the provisions of 38 U.S.C.A. 
§ 1154(b).

7.  The RO should then carefully review all 
evidence obtained pursuant to the 
development requested above.  In the event 
these records suggest the presence of other 
sources of relevant evidence, any such 
leads should be followed to its logical 
conclusion.

8.  If it is determined that the veteran 
engaged in combat during service and his 
alleged stressor(s) is (are) related 
thereto, or if it is otherwise determined 
that he was exposed to a stressor or 
stressors in service, he should be afforded 
a VA psychiatric examination.  The claims 
folder, to include a copy of this Remand, 
must be made available to the examiner 
prior to the examination in order that he 
or she may review pertinent aspects of the 
veteran's service and medical history.  All 
tests deemed necessary by the examiner must 
be conducted, and the clinical findings and 
reasoning that form the basis of the 
opinion requested should be clearly set 
forth.

a.  The examiner should be advised by 
the RO as to what in-service stressors 
have been accepted, either under the 
combat-participant presumption or 
pursuant to corroborative verification 
by the service department or USASCRUR.

b.  The psychiatrist should render an 
opinion as to the degree of medical 
probability that the veteran currently 
suffers from PTSD resulting from his 
military experiences in Korea.  It 
should be stated whether a current 
diagnosis of PTSD is linked to a 
specific corroborated stressor event 
(or events) experienced in Korea 
pursuant to the diagnostic criteria 
set forth in the Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV).  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the 
stressor(s) upon which the diagnosis 
is based.

9.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 (Nov. 
17, 2000), Fast Letter 00-92 (Dec. 13, 
2000), and Fast Letter 01-02 (Jan. 9, 2001) 
as well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

10.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence applicable law and regulations 
considered pertinent to the issue currently 
on appeal, to include the provisions of 38 
C.F.R. §§ 3.303, 3.304 and 38 C.F.R. § 
3.655, if appropriate.  An appropriate 
period of time should be allowed or 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).  The purpose of this REMAND 
is to obtain additional medical evidence and to afford due 
process to the veteran.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veteran's Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b)(2000).



